Citation Nr: 0830770	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-28 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from September 
1968 to September 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

After this claim was submitted to the Board, the veteran 
submitted additional evidence in support of his claims.  The 
veteran waived his right to have the RO initially consider 
this additional evidence.  


FINDING OF FACT

The veteran's hearing loss and tinnitus are related to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5103 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.3.159, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service, and for some disorders, may be presumed if 
manifested to a compensable degree within the first post-
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R §§ 3.307, 3.309.  If a chronic disease 
is shown in  service, subsequent manifestations of the same 
chronic  disease at any later date, however remote, may be 
service  connected, unless clearly attributable to 
intercurrent  causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2007).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran claims that he has defective hearing and tinnitus 
due to exposure to loud noise, including rifles, grenades, 
and explosions during training exercises from September to 
November 1968.  He contends that he was treated for tinnitus 
in service.  The veteran's DD 214 shows that during his 
service his MOS was administrative specialist.  He had basic 
combat and AIT training from September to November 1968.

The veteran's August 1968 entrance examination reflects that 
on audiometric testing, his hearing thresholds from 500 to 
4000 Hz were zero with the exception of a reading of 5 
decibels in the left ear at 500 Hz.  Service treatment 
records reflect no treatment for a hearing loss, ear problems 
of any sort or for tinnitus.  At the time of service 
separation in August 1970, audiometric testing revealed 
increased readings, but still normal hearing, by VA standards 
bilaterally, and the veteran denied ear trouble or hearing 
loss.  

After service, hearing loss is first shown on private 
audiometric evaluation in July 1999 at 3000 and 4000 Hz in 
the right ear and at 4000 Hz in the left ear.  Tinnitus is 
documented on private examination in June 2004 when the 
veteran complained of impaired hearing with ringing of the 
ears, of several years duration.  The veteran reported that 
he was exposed to loud noises in the military and that this 
was when he noticed hearing loss and ringing in the ears.  
High frequency, noise-induced, sensorineural hearing loss was 
diagnosed.  Tinnitus was also diagnosed. 

The veteran was examined by VA in January 2006.  The examiner 
reviewed the service medical records.  It was noted that the 
veteran's occupational history includes part-time roofer with 
noise exposure as well as student and pastor with minimal 
noise exposure.  Audiometric testing showed defective hearing 
by VA standards bilaterally.  The examiner noted that the 
veteran had tinnitus which was considered consistent with the 
degree and configuration of hearing loss in both ears.  The 
examiner stated that as to the etiology of the hearing loss 
and tinnitus, based on the length of time between the date of 
the claimed acoustic trauma to the present or even the oldest 
audiogram on file in 1999, it is difficult to render an 
opinion without resorting to speculation.  

A private examiner stated in March 2005 that the veteran's 
hearing loss is as likely as not caused by noise exposure in 
service and that the veteran has a history of tinnitus.  

In this case, the veteran contends that his tinnitus and 
bilateral hearing loss began in service.  He is competent to 
describe his exposure to noise during service, and his 
service personnel records indicate that he had basic combat 
training.  There are two private medical opinions of record 
indicating that the veteran's hearing loss was noise-induced, 
or caused by noise exposure in service.  The VA examiner 
indicated that it was difficult to render an opinion without 
resorting to speculation.  Resolving doubt in the veteran's 
favor, the Board finds that service connection for hearing 
loss is warranted.  See 38 U.S.C.A. § 5107(b).  

The veteran has complained of continuity of tinnitus 
symptomatology since service, and on VA examination his 
tinnitus was described as consistent with the degree and 
configuration of his hearing loss.  See 38 C.F.R. § 3.310.  
Resolving doubt in the veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  See 
38 U.S.C.A. § 5107(b).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  As the claims have been granted, the duty to notify 
and assist has been satisfied.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


